DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
2.	This application is a Continuation of application 16/697,751, filed November 27, 2019.
Claim Objections
3.	Claim 6 is objected to because of the following informalities:
Re claim 6, line 2: replace, “microphone” with --microphone.--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 2, 3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck et al (2020/0160329), hereinafter Beck.
	With respect to claim 2, Beck discloses in paragraph 0009 using PANs (primary account numbers) for the purpose of exchanging transaction data between participants relating to identity authentication and other identity events and transactions. Paragraph 0027 discloses a TPAN (tokenized PAN). Paragraph 0034 discloses the method of creating a PAN, which is a unique identifier for an individual. Biometric data 170 is obtained and stored. The individual’s biometrics 184 is linked to the PAN. All attributed data 160 is then disassociated from the identity of the individual 180 and his/her PAN 186, which makes the system 100 fully anonymized. Paragraph 0035 continues with disclosing when an individual 180 is asked by a third party 192 to perform a current transaction, the individual presents his/her PAN 186 to the party 192, which may then use the transaction processor 110.
	With respect to claim 3, Beck teaches in paragraph 0054, conducting the transaction at a transaction terminal.
	With respect to claim 8, Beck teaches in paragraph 0009, the obtained biometric features include facial features of the subject captured by a camera.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 6, 7, and 9, are rejected under 35 U.S.C. 103 as being unpatentable over Beck in view of Delgrosso et al (2004/0258281), hereinafter Delgrosso.
	Beck’s teachings are discussed above. Beck fails to specifically teach obtaining the biometric features via microphone, camera (retina), fingerprint or video.
	With respect to claims 6, 7, and 9, Delgrosso teaches in paragraph 0033 obtaining biometric input via microphone, camera (retinal), fingerprint, or video.
	In view of Delgrosso’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to use various types of biometric data and various methods of obtaining biometric data in the method taught by Beck. One would be motivated to use different types of biometric data in order to not limit the ability to obtain desired data.
Allowable Subject Matter
8.	Claims 4, 5, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims. Claims 13-21 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although Beck anonymizing biometric data for use with conducting transactions, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 4, 5, and 10-21 of the present claimed invention. Specifically, prior art fails to teach the claimed method further comprising processing the method without storing the biometric features and further fails to teach the method wherein anonymizing further includes calculating a hash value from the features and mapping the hash value to a random identifier representing the unique identifier. Prior art fails to teach the claimed method obtaining further includes obtaining security video from the security system and deriving facial features as the biometric features on frames of the video corresponding to a face of the subject. Prior art fails to teach the claimed method, comprising receiving a video clip or a photograph of a subject through a search interface; deriving biometric features of the subject from facial features of the subject derived from the video clip or the photograph; calculating a unique hash value from the biometric features; mapping the unique hash value to an identifier; searching an index associated with a video stream for the identifier; and providing frames of the video stream back to the search interface indicating where the identifier was found in the index and lastly, fails to teach the claimed system comprising: a security device; and a server; wherein the security device is configured to capture biometric features of a subject within a store; wherein the server is configured to: calculate a unique hash value based on the biometric features; map the unique hash value to a randomly assigned identifier; generate an index as metadata for a security video, wherein the index comprises the randomly assigned identifier along with select frames of the security video where the identifier is present; and providing a search interface for searching the security video based on an image provided as search input to the search interface. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached PTO-892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
October 7, 2022